Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application filed on April 15, 2021. Claims 1-12 are currently pending in the application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Japanese Patent Application No. 2020-096915, filed on June 3, 2020.

Drawings
The drawings filed on 4/15/2021 are acknowledged and are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iida (U.S. Publication No. 2022/0058899 A1 – foreign priority to JP2019-232914, filed 12/24/2019, is supported).
As per claim 1, Iida discloses a housing device (figs. 1-3: smart key storage case 30) configured to store an electronic key (figs. 1-3: smart key 20) configured to perform wireless communication with an in-vehicle device (fig. 1: in-vehicle device 10) mounted on a vehicle (fig. 1: vehicle 2), the housing device comprising:
a housing (fig. 2: smart key storage case 30) formed by using a material that shields a first signal transmitted by the in-vehicle device (e.g. para. [0012], [0019] & [0093]: “The storage case main body 32 including the lid portion 34 is made of a material containing a ferromagnetic material such as iron so as to shield the call signal S1 and the response signal S2 transmitted and received between the in-vehicle device 10 and the smart key 20”);
a trigger signal reception antenna (fig. 3: radio communication unit 70) configured to receive a trigger signal transmitted by a portable device (e.g. fig. 3: portable radio communication terminal 80) carried by a user (e.g. para. [0111]-[0140]); and
a control mechanism (fig. 3) configured to control whether or not to enable the first signal to reach an inside of the housing based on the trigger signal (e.g. para. [0123]-[0140] & [0144]-[0155]),
wherein the second signal transmitted by the electronic key that has received the first signal is used to control a control target device installed in the vehicle (e.g. para. [0134], [0138]-[0139] & [0148]-[0149]: unlocking/locking control device 6 to lock/unlock the door or engine control device 8 to start/stop the engine).

As per claim 2, claim 1 is incorporated and Iida discloses: wherein the control mechanism controls whether or not to re-emit the first signal received outside the housing to the inside of the housing based on the trigger signal (e.g. see para. [0102]-[0106], [0133]-[0134] & [0147]-[0148]).

As per claim 3, claim 2 is incorporated and Iida discloses: wherein
the control mechanism includes a reception antenna (fig. 3: reception antenna 42) disposed outside the housing, a re-emission antenna (fig. 3: transmission antenna 44) disposed inside the housing, and a switch (fig. 1: switches 48 and 50) configured to switch whether or not to connect the reception antenna and the re-emission antenna, and the control mechanism switches the switch based on the trigger signal (e.g. see para. [0102]-[0106]).

As per claim 4, claim 1 is incorporated and Iida discloses: the housing device further comprising an actuator configured to operate an operation section installed in the electronic key based on the trigger signal, wherein the housing includes a passage structure that allows the second signal to pass outside, the second signal being transmitted by the electronic key based on the operation on the operation section (e.g. para. [0093]-[0106]).

As per claim 5, claim 4 is incorporated and Iida discloses: wherein
the first signal is a signal of a first frequency band (e.g. para. [0083]: the frequency of the call signal S1 transmitted from each of the antennas 12 and 14 is set to a long wavelength band of 30 to 300 kHz (so-called LH band), and each of the antennas 12 and 14 is composed of a coil antenna so as to be able to transmit the call signal S1 in the long wavelength band), and
the second signal is a signal of a second frequency band whose wavelength is shorter than a wavelength of the first signal (e.g. para. [0088]: the frequency of the response signal S2 is set in the ultra-high frequency band (so-called UHF band), i.e. having shorter wavelength than a wavelength of the first signal).

As per claim 6, claim 4 is incorporated and Iida discloses: wherein the passage structure is a slit that is formed in a size and a shape that do not allow the first signal to pass through and allow the second signal to pass through (e.g. para. [0091]-[0093]).

As per claim 7, claim 1 is incorporated and Iida discloses: wherein the control target device includes at least an engine installed in the vehicle (e.g. para. [0138]-[0139] & [0148]-[0149]).

As per claim 8, claim 1 is incorporated and Iida discloses: wherein the housing is formed by using a highly magnetic permeable material having a predetermined magnetic permeability or more (e.g. para. [0093]).

As per claim 9, Iida discloses a system (figs. 1-3) comprising:
an electronic key (figs. 1-3: smart key 20) configured to perform wireless communication with an in-vehicle device (fig. 1: in-vehicle device 10) mounted on a vehicle (fig. 1: vehicle 2);
a housing device configured to store the electronic key (fig. 2: smart key storage case 30); and
a portable device carried by a user (e.g. fig. 3: portable radio communication terminal 80), wherein
the housing device includes a housing formed by using a material that shields a first signal transmitted by the in-vehicle device (e.g. para. [0012], [0019] & [0093]: “The storage case main body 32 including the lid portion 34 is made of a material containing a ferromagnetic material such as iron so as to shield the call signal S1 and the response signal S2 transmitted and received between the in-vehicle device 10 and the smart key 20”),
a trigger signal reception antenna (fig. 3: radio communication unit 70) configured to receive a trigger signal transmitted by the portable device (e.g. para. [0111]-[0140]), and
a control mechanism (fig. 3) configured to control whether or not to enable the first signal to reach an inside of the housing based on the trigger signal (e.g. para. [0123]-[0140] & [0144]-[0155]), and
the second signal transmitted by the electronic key that has received the first signal is used to control a control target device installed in the vehicle (e.g. para. [0134], [0138]-[0139] & [0148]-[0149]: unlocking/locking control device 6 to lock/unlock the door or engine control device 8 to start/stop the engine).
As per claim 10, claim 9 is incorporated and Iida discloses: the system further comprising the in-vehicle device (fig. 1: in-vehicle device 10),
wherein the in-vehicle device controls the control target device based on the received second signal (e.g. para. [0134] & [0139]: the in-vehicle device 10 permits the unlocking/locking control device 6 to lock/unlock the door or engine control device 8 to start/stop the engine according to the response signal S2).

System claims 11-12 recite corresponding features of apparatus claim 1 and system claim 9. Therefore, claims 11-12 are rejected for the same reasons set forth in claims 1 and 9 above for having similar limitations and being similar in scope.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 1, 4-6, and 8-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, and 6-10 of U.S. Patent Number 11,260,826. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are claiming the same invention with little additional change to the claim language. Patent independent claims 1, 7, and 9 are narrower and thus teach all the limitations of instant independent claims 1, 9, and 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536). The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov